CUSHMAN, District Judge
(after stating the facts as above). Section 14a of the bankruptcy statutes provides:
“Any person may, after the expiration of one month and within the next twelve months subsequent to being adjudged a bankrupt, file an application for a discharge in the court of bankruptcy in which the proceedings are pending; if it shall be made to appear to the judge that the bankrupt was unavoidably prevented from filing it within such time, it may be filed within but not after the expiration of the next six months.”
Indulgent as the law is to the broken in fortune, the showing made by the bankrupt falls far short of making it clearly appear “that the bankrupt was unavoidably prevented from filing” his application within the year. Ordinary diligence or attention on his part would have avoided the event.
The motion to strike is granted.